

116 S4842 IS: To prohibit the suspension or limitation of the admission to the United States of au pairs for military families during the COVID–19 pandemic, and for other purposes.
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4842IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the suspension or limitation of the admission to the United States of au pairs for military families during the COVID–19 pandemic, and for other purposes.1.Admission of au pairs for military families during COVID–19 pandemic(a)In generalExcept as provided in subsection (b), with respect to the admission to the United States of aliens described in section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) pursuant to J–1 visas to provide childcare for members of the armed forces (as defined in section 101(a) of title 10, United States Code) through au pair programs, Presidential Proclamation 10052 (85 Fed. Reg. 38263; relating to suspension of entry of immigrants who present a risk to the United States labor market during the economic recovery following the 2019 novel coronavirus outbreak) shall have no force or effect.(b)Exception(1)In generalThe Secretary of Homeland Security may only deny admission to an alien described in subsection (a) pursuant to Presidential Proclamation 10052 (85 Fed. Reg. 38263) with the concurrence of the Secretary of Defense and the Secretary of State.(2)Written justificationThe Secretary of Homeland Security, the Secretary of Defense, and the Secretary of State shall jointly issue a written justification for any denial of admission under paragraph (1).(3)ReportNot less frequently than monthly, the Secretary of Homeland Security shall submit to Congress a report on denials of admission under paragraph (1), including the number of such denials during the preceding month and each written justification issued under paragraph (2) during such period.